                 Case 2:20-mc-00182-EFB Document 16 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-MC-00182-EFB
 9
                     Plaintiff,                          [PROPOSED] ORDER GRANTING THE
10                                                       UNITED STATES’ APPLICATION FOR A
                              v.                         FINAL ORDER OF CONTINUING WAGE
11   JESSE WHEELER,                                      GARNISHMENT

12                   Defendant,

13
     SHALLEY-DIBBLE, INC., doing business as
14   THE ENGINEERING ENTERPRISE
     (and its Successors and Assignees),
15
                     Garnishee.
16

17          Pending before the Court is the United States’ application for a final order of continuing
18 garnishment of the wages (Application) garnishee Shalley-Dibble, Inc., dba the Engineering Enterprise

19 (Engineering Enterprise) pays to defendant Jesse Wheeler (Wheeler). Wheeler has not filed an

20 opposition to the Application, requested a hearing in, nor otherwise objected to, this garnishment action.

21          The District Judge reassigned this case to the undersigned Magistrate Judge for all further

22 proceedings and entry of final judgment. ECF No. 12. The Court, having reviewed the court files and

23 the United States’ Application, finds that: 1. All conditions to the issuance of a final order of

24 garnishment against the wages Engineering Enterprise pays Wheeler are satisfied; and 2. A final order

25 directing Engineering Enterprise’s disposition of Wheeler’s wages is warranted pursuant to 28 U.S.C.

26 3205(c)(7).

27          Accordingly, and good cause appearing therefrom, the Court ORDERS as follows:

28          1.       The United States’ Application is GRANTED.


      ORDER                                               1
                 Case 2:20-mc-00182-EFB Document 16 Filed 10/08/20 Page 2 of 2

 1          2.       The non-exempt disposable earnings, wages, commissions, bonuses, and compensation

 2 (Wages) Engineering Enterprise pays Wheeler are GARNISHED.

 3          3.       The United States is ENTITLED to recover the ten percent (10%) litigation surcharge

 4 authorized under 28 U.S.C. § 3011(a) in addition to Wheeler’s unpaid judgment balance. The United

 5 States may collect the litigation surcharge once the unpaid judgment balance is fully satisfied.

 6          4.       Engineering Enterprise shall DELIVER, within thirty (30) days from the date this Order

 7 is signed, a cashier’s check or money order to the Clerk of Court for the United States District Court in

 8 the amount representing the twenty-five percent (25%) Engineering Enterprise has been withholding

 9 from Wheeler’s Wages from July 14, 2020, the date Engineering Enterprise acknowledged receipt of the

10 Application, through the signing date of this order.

11          5.       Thereafter, Engineering Enterprise shall CONTINUE TO PAY to the Clerk of Court 25%

12 of each of Wheeler’s paychecks until the earlier of his full payment of his unpaid judgment and the

13 litigation surcharge, termination of his employment at Engineering Enterprise, or further court order.

14          6.       Engineering Enterprise shall MAKE its garnishment payments payable to the Clerk of

15 Court and DELIVER the payments to the Clerk of Court, United States District Court, 501 I Street,

16 Suite 4-200, Sacramento, CA 95814. Engineering Enterprise shall STATE the docket number on the

17 payment instrument (U.S. v. Wheeler, Case No. 2:11-CR-00504-WBS) and, if it desires a payment

18 receipt, shall include a self-addressed envelope with its payment.

19          7.       Engineering Enterprise shall NOTIFY Grace Nelson of the United States Attorney’s

20 Office, Eastern District of California, Financial Litigation Unit, 2500 Tulare Street, Suite 4401, Fresno,

21 CA 93721 (telephone 559.497.4030) of any change in Wheeler’s employment status within 30 days of

22 the change.

23          8.       The Court shall RETAIN jurisdiction to resolve matters through ancillary proceedings in

24 the case, if necessary.

25          IT IS SO ORDERED.

26 Dated: October 8, 2020.

27                                                        ______________________________________
                                                          EDMUND F. BRENNAN
28                                                        UNITED STATES MAGISTRATE JUDGE


      ORDER                                               2
